59 U.S. 42 (1855)
18 How. 42
JAMES B. PECK ET AL., APPELLANTS,
v.
JOHN SANDERSON, LIBELLANT.
Supreme Court of United States.

Mr. Rush, of counsel for the appellee, now stated to the court that a petition from the appellee was on file, verified by affidavit, and moved for a rehearing, which was opposed by Mr. Wahr, counsel for the appellant.
Mr. Justice McLEAN delivered the opinion of the court.
This case was decided at the last term, on an appeal from the circuit court of the United States for the eastern district of Pennsylvania, and a motion is now made by Mr. Rush, counsel for the appellee, for a reargument, on the ground that he was prevented by sickness from attending the court at the time of the hearing.
It is a subject of regret that any cause should be heard in the absence of counsel, and especially where the cause of absence, by a failure in the mail, was unknown to the court.
In the above case, the brief of the counsel was before the court, and it is not probable that an oral argument would have changed the result.
But in the case of Browder v. McArthur, 7 Wheat. 58, it was held that this court cannot grant a rehearing in a case which has been remitted to the court below; and in the case of the Washington Bridge Company v. Stewart et al. 3 How. 413, the same principle was recognized. The motion is overruled.